DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                 PALM BEACH COUNTY SCHOOL BOARD,
                             Appellant,

                                      v.

               LOUISE HOLLYWOOD and PAUL MCALEENAN,
                             Appellees.

                              No. 4D20-2523

                              [April 15, 2021]

   Appeal of a nonfinal order from the Circuit Court for the Fifteenth
Judicial Circuit, Palm Beach County; Donald Hafele, Judge; L.T. Case No.
50-2019-CA-013055-XXXX-MB.

  Sean Fahey, Office of General Counsel, The School Board of Palm Beach
County, Florida, West Palm Beach, for appellant.

    Michael R. Odrobina of Nosich & Ganz, Attorneys at Law, Coral Gables,
for appellees.

PER CURIAM.

   Affirmed.

MAY, CIKLIN and KUNTZ, JJ., concur.

                          *           *          *

   Not final until disposition of timely filed motion for rehearing.